§§"?§'3/‘§"53¢@€' f ig'LHO“(B
_ g _ -pz%é/--/O/z
RE©EHVEDUN

COURT OFCRH\MNAI APPEALS
JUL. 13 Z§?§

IN THE TEXAS COURT OF CRIMINAL APPEALS
AT AUSTIN, TEXAS

At@e&A@@Sita,©ueré¢

IN RE: Martinez. Petronilo,RELATOR

ORIGINAL APPLICATION FOR WRIT OF MANDAMUS

TO THE HONORABLE JUDGES OF TEXAS QQURT OF CRIMINAL
APPEALS:

\CGMES§N@WL¢Martinez.-Eetronilol§RELATO , In the instant»cause_and“praysc

..-'.~ 1¢‘¢,,......¢- r,-#- .»“

BZ%M*!O‘Z ' _ H_ ~ - ~
On December 3lst, 2014 same pursuant to art. ll~07 filed by relator on the
above date mentioned to have been filed to the 242nd District Court to having
only received a response from HALE;CQQNTY~§LERK allowing relator to acknowledge

the court received The Writ of Habeas Corpus, art, ll.07.

III.
In the pursuant to Writ of Habeas Corpus. art\ll.07. concerning The States
failure to respond to Relator Writ in Designation Issues seeked by filing

of the above mentioning of Writ of Habeas Corpus. article ll.07.

IV}
To my knowledge there was never any Order Issued.directing Trial Counsel

to file an Affidavit within 30 days of December 3lst, 2014.

As of this date, no affidavit by-counsgl has been filed to my knowledge and
the habeas corpus application are classified as inactive by the HALE COUNTY
CLERK. The HALE COUNTY DISTRICT CLERK: District attorney and Judge, has
each failed to the Writ of Habeas Corpus entitlement to receive a response
as neither has responded and the Issues Submitted in Petition of the relator

remain previously unresolved;

Matinez complains that Respondent, the Honorable.presiding Judge of`the
242nd District Court has violated two ministerial duties."First contrary
to art§ ll.07 more than 35 days have elapsed and the application have yet

to be forwarded to this Court.

//1/4¢+¢.4».».2, Pe 460/dl w lie/mow

/M¢co,na¢H MM¢+
3001 9 E»M\'\y 00

\3~@@».\|€ Tpfw§ ?r/Oz
‘¢T D.L_$ié I?z% 70

) n elk
. (]NW§’~ we §

537¢14/'/011

WRIT NO.'U?=TE=EH£EF¥E%

IN THE TExAs coURT oF cRIMINAL APPEALS
A'.r AUSTIN, TEXA'S `

IN RE Martinez, Petronilo

mI'IoN _FOR LEAVE tro FILE ,
oRIGINIAL APPLICATION * FOR ‘wRIT 'oF MANDAMUS

'IO THE HONORABLE'JUDGES ‘OF 'I‘EXAS COURT QL" CRIMINAL

APPEALS

`OOMES NOW, Martinez, Petronilo,`RELATOR, In the instant cause and prays
the court will grant his Motion for Leave to file the attached original

application for Writ of`Mandamus.

.., Respectfully Submitted,

    

Martinez. Petronilo, elator
McConnell»Unit

3`0`0'1l s`. 'Emily"nr.

.Beeville, Texas 78102
T.D.C.J.# 1787690